Itil'If
                               ELECTRONIC RECORD




COA #      05-12-01465-CR                        OFFENSE:        19.03


           Kwaylon Williams v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    Criminal District Court No. 7


DATE: 7/30/2014                   Publish: NO    TC CASE #:      F-ll-56237




                        IN THE COURT OF CRIMINAL APPEALS



         Kwaylon Williams v. The State of
STYLE:   Texas

         PKQ se                       Petition
                                                      CCA#:

                                                      CCA Disposition:
                                                                       I19I-IH
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      CT/foMW .2^ JZP^                           SIGNED:                            PC:_

JUDGE:             $U &  1jAjA<^—                     PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD